Title: To George Washington from John Parke Custis, 11 July 1781
From: Custis, John Parke
To: Washington, George


                  
                     My dear & Hond Sir,
                     Abingdon July 11th 1781
                  
                  Your Letter of the 28th Ulto containing the very agreeable Intelligence of my Mother’s recovery has got safe to hand; I with much pleasure congratulate you on the Event, and hope She will speedily be restored to her former good State of Health.  I am extremely glad that the Reasons gave, why I could not repair to New Windsor immediately on receiving your request, appear to you a sufficient apology.
                  I am very sorry to inform you that a very painful Complaint (a kind of bloody Flux) has for some time past prevailed in my Family.  I did not apprehend that it was dangerous or Epidemic untill I brought Nelly and her little Boy home, they were both soon seized with it.  Nelly has recovered, but I fear my little Son will not, he is now in a dangerous Situation.  I have been very unhappy, having sometimes nine down at once with it.  My only Consolation is, that I have kept my own Health.
                  I am sorry at a time when every thought must be engaged on the important Business of your Country to call your Attention the least Moment to any private matter of mine, but as I wish your approbation of my Transactions more than other person’s, I cannot refrain from laying a Transaction which has lately passed between Mr Alexander and Myself before you.  As soon as the assembly of Virginia adopted the resolution of Congress dated March 18th 1780, I perceived that the Funds I had provided for the payment of my Debt would from the alteration in our Finances prove abortive, and having it fully in my power, from the Words of the mortgage to discharge Myself by paying Mr Alexander the Sum of £48,000 Currency, and the tender Laws which have passed strengthening my power so to do.  I wrote to Mr A. some time last Fall, and requested him to meet Me at Mt Vernon, which he did.  I shew’d him a Copy of the mortgage, and told him that I was satisfied I had a right to discharge my Debt by paying him the above sum, but as I did not wish to injure him or any other Man, nor take any Advantage from the Tender Laws, whose principle I detested.  I was induced to make him proposals, to accommodate the Dispute between Us.  (a Copy of the proposals I now inclose) The only answer I could get, was, that if I was tired of my Bargain he would take the Land back again, and release Me from the Debt.  I have wrote him several times since, and have seen him, and have made use of every endeavour in my power to do him justice; but finding him grow rather more obstinate, and determined as He said, to receive £48,000 Gold or nothing for his Land I thought Myself constraind by the Duty I owed my Family to tender him the Sum of £48,000, this I was oblidged to do by an attorney, a Copy of whose power I now inclose.  I declare I never felt more Reluctance in doing any thing in my Life, and nothing but Necessity should have compeled Me to it.  I think my propositions are as just and liberal as any person could wish, and I do not think that any one, but himself would have rejected them.  I took the Advice of Colo. Mason and the Attorney as to the mode of procedure and have employed the Attorney and Mr Thompson Mason to obtain redress for Me; I have the pleasure to find my Conduct in this Matter approved off by every person who has been made properly acquainted with it and shall find Myself very happy if it should meet with your Approbation.
                  Since I last wrote you, Colo. Bassett has been here, by him I had the pleasure to learn that I had not received the least Injury from the Enemy, altho some of their parties had been within four Miles of my Brick house Quarter; He says that he has heard of but one person’s going to the Enemy, Hubbard’s Son in Wmsburg: by the last post He received two Letters from his overseers, informing that Cornwallis with his whole Army lay three Days at N. Kent Court they have entirely ruin’d several people in that Neighbourhood, which they mention; they do not say anything about my Estate, I therefore hope I have escaped.  they have burnt the warehouses at the brickhouse, and a barn of Corn and carried of three Negroes, and several Beeves for the Colo.
                  I have the pleasure to inform you, from the accounts that I can gather, our Countrymen do not want Spirit or Inclination to join the Marquiss, I believe he has as many as he can find arms for; a requisition was made to this County, and forty six young Men have turnd out as Volunteers, we are endeavouring to equip them as Horsemen, I have fitted out two with Horses and Cloths, they have been impressing horses to move the remainder, only forty were called for by the Governor.
                  I mentioned that Genl Nelson was appointed Governor, the assembly have given him very great powers, He has power to seize all Horses, except Stud horses, and brood Mares, provision, Cloth, or any thing that the State requires.  The Assembly have ordered £20,000,000 to be emitted there are several penalties against those who refuse to take it, and it is made a legal tender but I fear no Laws will now restore the Credit of our Mony—there are several severe Laws against those who correspond with, or assist the Enemy.  I do not know the Penalties, my little Boy has been so ill I have never seen Mr Dulany since his return.  I will send you an Account, as soon as I am to get it.  James Mills of Urbanna is detected in a Correspondence, and a Number of Quakers in Loudoun among them Hough is said to be—We have an account that a French Fleet is certainly arrived at Rode Island, I wish It could come now in to the Bay, as it is said that the Earl is embarking and the Marquiss in possession of Wmsburg.  Nelly joins Me in the sincerest Love and good Wishes for your Success and am Hond Sir your very affecte
                  
                     J.P. Custis
                     
                  
               